DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 2, 5, 6, 8-15 and 18 have been amended.
Claims 1-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statement filed 6/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Objections
The claims are objected to because of the following informalities:
In claim 8, lines 3-4, “one or more processors, coupled to the one or more memories, to:" should read — one or more processors, coupled to the one or more memories, configured to:—
In claim 9, line 2, “further to" should read —further configured to—
In claim 10, line 2, “are to" should read —are configured to—
In claim 11, line 2, “further to" should read —further configured to—
In claim 12, line 2, “further to" should read —further configured to—
In claim 13, line 2, “further to" should read —further configured to—
In claim 14, line 2, “further to" should read —further configured to—
Appropriate correction is required.

Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,361,352 (Application No. 16/828,097) and claims 1-20 of US Patent No. 10,636,068 (Application No. 16/425,116).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims is fully defined by the claims in US Patent No. 10,423,994. Specifically, independent claims 1, 8 and 15 of the instant application would be anticipated by at least claims 1, 8 and 15 of US Patent No. 11,361,352 and claims 1, 8 and 15 of US Patent No. 10,636,068.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, depending from claim 1, recites the limitation “a boycott that is predicted to be of interest to the user,” while in claim 1 there is a recitation of “a boycott that is predicted to be of interest to a user.” It is unclear if these boycotts are the same boycotts or different boycotts which are both predicted to be of interest to the user. As these terms are unclear, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 3, depending from claim 1, recites the limitation “a customer,” while in claim 1 there is a recitation of “a user.” It is unclear if the user of claim 1 is the same individual as the customer of claim 3. As these terms are unclear, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 10, depending from claim 8, recites the limitation “a customer,” while in claim 8 there is a recitation of “a user.” It is unclear if the user of claim 8 is the same individual as the customer of claim 10. As these terms are unclear, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 16, depending from claim 15, recites the limitation “a preferred boycott” while in claim 1 there is a recitation of “a boycott that is predicted to be of interest to a user.” It is unclear if these boycotts are the same boycotts or different boycotts. As these terms are unclear, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 17, depending from claim 15, recites the limitation “a customer,” while in claim 8 there is a recitation of “a user.” It is unclear if the user of claim 15 is the same individual as the customer of claim 17. As these terms are unclear, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684